Title: Genealogical Note, 7 August 1773
From: Adams, John
To: 


     
      Boston August 7 1773
     
     Mr Henry Adams before the year 1640, I cant Say how long before, came from Bristol in England, with Eight Sons, and fixed himself at Braintree, in an House nearly opposite to the present Parsonage House of the Church of England, near the late Dr and the present Major Millers—being a Maltster by Trade he Set up a Malt House there upon a Piece of Land between the Brook on the North a Rivulet that crosses the Road on the East, the Road on the South, which Malt house is now Standing and has been in Possn of the Family, to this day. One of the Eight Sons went back to England, the other Seven remained in this Country, and from one or another of them are descended the Multitude who bear the Name of Adams in Boston, Braintree Medfield, Chelmesford, &c &c &c, one of the Eight Sons was named John. He lived upon the Place with his father. He had issue among others Samuel who was afterwards a Justice of the Peace and a Representative of Boston, who was the Father of the intrepid Patriot of the Same Name, who for a Course of Years has been Clerk of the House of Representatives and a Member for Boston, and Joseph, who lived, about a Mile out of the public Road near the Common where Several of his Posterity remain,—This Joseph was the Father of John Adams who lived and died near the foot of Pens hill, and left his two Houses and Estate there to his two Sons John, and Peter Boylstone, who are now living.
     [October 25th. 1764 John Adams the son above mentioned was married to Abigail Smith
     July 14th. 1765 Abigail Adams the daughter of John Adams and Abigail his wife was born and (it being Sunday) was baptized in the afternoon by Mr. Smith at Braintree.
     July 11th. 1767. John Quincy Adams son of John Adams and Abigail his wife was born and it being Saturday was baptized next day by Mr. Wibert at Braintree. The childs Great Grandfather for whom he was named was dying when the child was christened.
     December 28. 1768 Susanna daughter of the above John and Abigail was born (Wednesday) at Boston and the next Sabbath was baptized 1st. January 1769, by Dr. Cooper. Died Feby. 4th. 1770.
     May 29. 1770 Charles son of said John and Abigail was born Thursday morning at Boston and was baptized by Dr. Cooper the next Sunday.
     Sept. 15. 1772 Thomas Boylston Adams was born at Braintree and Christened the next Sunday by Mr. Wibert. The childs great, great Grandfather was of the name of Thomas Boylston and built the Old house at Brooklyne where my mother was born; My mother had also an Uncle of the same name The father of the late Nich. Boylston Esq. and the present Thomas Boylston. Merchant.]
    